Name: Commission Regulation (EC) No 1252/2004 of 7 July 2004 opening the buying-in of butter in certain Member States
 Type: Regulation
 Subject Matter: European construction;  processed agricultural produce;  trade policy;  prices
 Date Published: nan

 8.7.2004 EN Official Journal of the European Union L 237/15 COMMISSION REGULATION (EC) No 1252/2004 of 7 July 2004 opening the buying-in of butter in certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream (2), and in particular Article 2(1) thereof, Whereas: (1) Article 2 of Regulation (EC) No 2771/1999 lays down that buying-in is to be opened at 90 % of the intervention price or suspended by the Commission in a Member State, as appropriate, once it is observed that, for two weeks in succession, the market price in that Member State is below or equal to or above 92 % of the intervention price. (2) On the basis of the market prices communicated by the new Member States from 1 May 2004 onwards, the Commission has observed that the prices in Estonia, Latvia, Lithuania, Poland, the Czech Republic and Slovakia have been below 92 % of the intervention price for two consecutive weeks. Intervention buying-in should therefore be opened in these Member States, HAS ADOPTED THIS REGULATION: Article 1 Buying-in of butter as provided for in the first subparagraph of Article 6(1) of Regulation (EC) No 1255/1999 is hereby opened in Estonia, Latvia, Lithuania, Poland, the Czech Republic and Slovakia. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 810/2004 (OJ L 149, 30.4.2004, p. 138).